Citation Nr: 1226014	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Additional RO/AMC action for the claim on appeal is warranted. The Veteran has submitted treatise evidence and medical testimony with respect to the nature of his Crohn's disease as well as a history of treatment for Crohn's disease. The evidence of record is sufficient to require VA to provide him with a VA examination pursuant to 38 C.F.R. § 3.159(c)(4). McClendon v. Nicholson, 20 Vet. App. 79 (2006) ((observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.")).    

The Veteran contends that his currently diagnosed Crohn's disease manifested one month after discharge. See July 1968 hospital summary. Records associated with the Veteran's claims file show treatment of malaria in July 1968, but do not reflect treatment or symptoms specific to Crohn's disease during service or within one year of discharge. In an August 2008 statement, the Veteran's private physician suggested that the Veteran's Crohn's disease may be due to malaria. 
A VA examination is necessary because there is evidence showing that the Veteran's Crohn's disease may be linked to active service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

The record also suggests that the Veteran's Crohn's disease may be caused or aggravated by his service-connected post traumatic stress disorder (PTSD). In an August 2008 statement, the Veteran's private physician stated that the Veteran's PTSD symptoms may cause flare-ups of his Crohn's disease. In June 2007, the RO granted service connection for PTSD, and rated the disability as 30 percent disabling. The August 2008 private physician statement raises a claim for secondary service connection for Crohn's disease. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (secondary service connection may be awarded for disability made chronically worse by service-connected disability). Prior to readjudication, the Veteran must be scheduled for a new VA examination and opinion as to this issue. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (interpretation of examination reports).

The most recent VA treatment records in the Veteran's claims file are dated February 2006. In adjudicating the Veteran's claim, the RO/AMC must obtain all relevant records of VA treatment. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for Crohn's disease during the period from May 1968 to the present. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include all relevant VA records of treatment from February 2006 forward.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination by a gastroenterologist. In light of the unknown etiology of Crohn's disease, and the positive evidence of medical problems within one year of discharge from active service, the specialist should render an opinion as to whether the Veteran has current Crohn's disease that (1) is caused OR AGGRAVATED (chronic worsening as opposed to temporary flare-up of symptoms) by service-connected PTSD, or (2) began during service or is due to malaria that may have been contracted during active service.

The following considerations will govern the examination:

* The claims folder, including all relevant medical records, and a copy of this remand must be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion: whether the Veteran has Crohn's disease that began during service or is related to any incident of service, including malaria that may have been contracted during active service, or is caused OR AGGRAVATED by his service connection PTSD.

In rendering this opinion, the examiner must review and address: (1) the July 1968 malaria treatment record from the Saginaw VA Medical Center, and (2) the August 2008 private doctor opinion that suggests a link between Crohn's disease and the Veteran's service-connected PTSD.

* The examiner must provide a FULLY REASONED explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. 

If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


